In re State Farm Mutual Auto. Ins.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “F”, No. 186,882; to the Court of Appeal, Third Circuit, No. CW97-1509
Granted. Production of files set for November 21, 1997 is stayed. Matter is remanded to the trial court for consideration of whether plaintiffs’ petition states a cause of action for penalties and attorney fees. La. Code Civ.P. art. 927 B. After making this determination, the trial court may reconsider its ruling on State Farm’s motion to quash.
CALOGERO, C.J., and KIMBALL and VICTORY, JJ., would grant and docket.
JOHNSON, J., not on panel.